Citation Nr: 1403011	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-44 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for retinopathy, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to an initial (increased) compensable evaluation for eczema.  


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a November 2009 rating decision that denied an increased rating for eczema, and a November 2010 decision that denied service connection for hypertension and retinopathy, secondary to service-connected diabetes mellitus.  The Veteran perfected a timely appeal of these determinations to the Board.

By rating action in April 2013, the RO found that there was clear and unmistakable (CUE) in a July 1971 rating decision in failing to grant service connection for eczema (previously diagnosed as contact dermatitis), and assigned an effective date of May 22, 1971, for the grant of service connection and a noncompensable evaluation.  38 C.F.R. § 3.105(a) (2013).


FINDINGS OF FACT

1.  Hypertension or retinopathy was not present in service or until many years thereafter, and there is no competent probative evidence that any current hypertension or retinopathy is causally or etiologically related to, or otherwise aggravated by the Veteran's service-connected diabetes mellitus.  

2.  At the time of discharge from service in May 1971, the Veteran's eczema involved only his feet and was manifested by intermittent acute exacerbations involving an extensive area; constant exudation or itching, extensive lesions, marked disfigurement, or systemic or nervous manifestations are not demonstrated.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred or aggravated therein, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  

2.  Retinopathy was not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).  

3.  The criteria for an initial (increased) evaluation to 10 percent, and no higher, for eczema are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002) (formerly 
38 U.S.C.A. § 355, 3003, 3007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Part 4, including Diagnostic Code 7806 (1971).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June and September 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An alternative method of establishing the second and third Shedden elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Hypertension is recognized as chronic under 38 C.F.R. § 3.309(a).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2013).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and hypertension manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

Hypertension & Retinopathy

The Veteran does not claim, nor does the evidence of record show that hypertension or retinopathy was present in service or until many years after his discharge from service.  Rather, the Veteran contends that service connection should be established for hypertension and retinopathy, secondary to his service-connected diabetes mellitus.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of his hypertension and retinopathy may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Historically, the Veteran's STRs are silent for any complaints, treatment, abnormalities or diagnosis for any cardiovascular problems, including hypertension or any eye problems other than refractive error of the eyes.  On a Medical Evaluation Board examination for separation from service in February 1971, the Veteran's blood pressure was 126/72, and a chest x-ray study was normal.  

Private medical records, received from the Veteran in August 2009, showed that he was taking medication for diagnosed hypertension as early as February 2007.  Another report, dated in September 2007, indicated that the Veteran was a "newly diagnosed diabetic" and was started on medication.  The diagnosis was acute onset of diabetes mellitus.  

At this point, the Board notes that while the Veteran subsequently reported that all of his treatment for hypertension was by VA, it is evident that he was treated by at least one private healthcare provider prior to filing his claim with VA in 2009.  (See Veteran's May and June 2010 letters).  As his representative has argued that the Veteran's diabetes predated the onset of his hypertension, medical records showing when he was first diagnosed with hypertension would be critical to corroborating that assertion.  Although the Veteran was requested to provide VA with all pertinent medical records or authorization for VA to obtain any outstanding treatment records, he has essentially ignored those requests.  (See VA's letters dated in July 2009 and June 2010).  Furthermore, the Board notes that when examined by VA (QTC) in October 2010, the Veteran reported that he was first diagnosed with hypertension in January 2010.  The Veteran's failure to provide VA with requested, relevant information and his misleading statements regarding his medical history raises serious doubts as to his ability to provide accurate and reliable information and reflects negatively on his credibility.  

In any event, the favorable evidence in this case consists of a statement from a private nurse practitioner, received in March 2011, that the Veteran's hypertension was secondary to his diabetes, and an April 2011 letter from a private physician (Dr. J. Stilley) that noted tortuous retinal vessels secondary to diabetes mellitus and included a diagnosis of diabetic retinopathy.  In both instances, however, the healthcare providers did not offer any explanation or reasoned analysis for their opinions.  

On VA QTC examination for hypertension in October 2010, funduscopic examination revealed retinopathy in the left eye with proliferative changes and no evidence of retinopathy in the right eye.  The diagnosis was hypertension.  The examiner stated that it was less likely than not that the Veteran's hypertension was caused by his diabetes mellitus, unless previous labs showed proteinuria or abnormal creatine or BUN to suggest diabetes mellitus nephropathy which would be rare with such a short history of diabetes mellitus.  

On VA QTC eye examination in October 2011, funduscopic examination with eyes dilated revealed abnormal vessel tortuosity, left greater than right, A/V (arterial/venous) crossing changes, bilaterally, and mild nuclear sclerosis, bilaterally.  The diagnoses included mild cataracts and hypertensive retinopathy, bilaterally.  The examiner indicated that there was no evidence of diabetic retinopathy, and opined that the Veteran's retinopathy was due to hypertension and was unrelated to his diabetes mellitus.  

A Diabetes Communication Report from a private eye care facility (Dr. J. Stilley) to the Veteran's primary care provider, dated in July 2010, showed a history of Type 2 diabetes mellitus, bilateral cataracts and non-proliferative retinopathy (mild or moderate), bilaterally.  The report did not include any discussion or analysis of the findings or any opinion as to the etiology of the identified disabilities.  

A VA diabetic retinopathy surveillance consultation note, dated in March 2011, indicated that diabetic teleretinal imaging testing showed no evidence of diabetic retinopathy in either eye.  The assessment on an April 2011 VA optometry note included no diabetic retinopathy.  

When examined by VA in April 2011, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  The diagnosis was hypertension.  The examiner indicated that he also reviewed additional medical literature on the subject of hypertension, and opined that it is less likely than not that the Veteran's hypertension was due to, caused by, or permanently aggravated by his diabetes mellitus, and that it is more likely than not that it was permanently aggravated or a result of "idiopathic" causes.  

In this case, the Board finds that the preponderance of the competent, probative medical evidence showed that the Veteran's does not have diabetic retinopathy; that his hypertension predated the onset of his diabetes, and that it was less likely than not that his hypertension was due to or aggravated by his service-connected diabetes mellitus.  The Board finds the October 2010 and April 2011 VA opinions persuasive, as they were based on thorough examinations of the Veteran and included detailed discussions of all relevant facts.  The examiners opinions, collectively, offered rational and plausible explanations for concluding that the Veteran's hypertension and retinopathy were not due to or otherwise aggravated by the service-connected diabetes mellitus.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  

In contrast, the favorable private medical opinions offered no explanation or analysis for the conclusory assessments that the Veteran's hypertension and retinopathy were secondary to his diabetes mellitus.  Moreover, diagnostic studies (diabetic teleretinal imaging testing) during the pendency of this appeal showed no evidence of diabetic retinopathy.  

The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Here, the underlying basis for the favorable private opinion regarding the Veteran's retinopathy was clearly and unambiguously rebutted by the diagnostic evidence of record showing no evidence of diabetic retinopathy.  This same private opinion did not include any explanation or analysis as to the basis for that opinion.  The Board finds the opinion to be of limited probative value.  Similarly, the private opinion that the Veteran's hypertension was secondary to his diabetes mellitus was wholly conclusory and offered no explanation or analysis as to the basis for that opinion.

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for a favorable disposition of the Veteran's appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (formerly 38 U.S.C.A. § 355); 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (1971 & 2013).  

Eczema

As noted above, by rating action in April 2013, the RO found that there was CUE in the July 23, 1971 rating decision in failing to grant service connection for the Veteran's skin disorder, manifested then by acute exacerbations of contact dermatitis of the feet.  The RO established the effective date for the grant of service connection from May 22, 1971; the day following the Veteran's discharge from service, and assigned a noncompensable evaluation.  

At this point, it should be noted that VA regulations provide where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  In other words, all subsequent rating decisions on this matter are nullified, and subsumed by the initial rating decision.  Thus, the issue to be resolved in this decision is what was the appropriate rating for the Veteran's skin disorder at the time of his original claim in June 1971.  Because the Veteran failed to report for a scheduled VA examination in July 1971, the only medical evidence that provides any insight into the severity of his skin disorder at that time, are his STRs.  

In this regard, the Board notes that while the Veteran is competent to describe his experiences and observations concerning his skin disorder, he did not report any specific problems or findings on his original application for VA compensation in June 1971.  An examination for Medical Board proceedings in February 1971, noted scaling, erythematous and excoriated lesions covering the dorsum and plantar area of both feet; left greater than the right.  The description of his disability on a Physical Evaluation Board report in April 1971, showed allergic contact dermatitis of the feet, manifested by acute exacerbations involving an extensive area.  The STRs showed no other body parts were affected or involved.  

The VA rating schedule for eczema in effect in 1971, provided for a noncompensable evaluation for slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area; 10 percent for slight eczema, if involving an exposed surface or extensive area.  A 30 percent evaluation was assigned for exudation or itching constant, extensive lesions, or marked disfigurement, and a 50 percent evaluation with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  Diagnostic Code (DC) 7806 (1971).  

In this case, at the time of service separation, the Veteran's skin disorder was confined to his feet - a nonexposed area.  There was no evidence of constant exudation or itching, extensive lesions, marked disfigurement or any evidence of systemic or nervous manifestations, nor was the skin disorder shown to be exceptionally repugnant.  However, as the Physical Evaluation Board found that the skin disorder involved an extensive area, and indicated that it was consistent with VA rating code 7806, the Board finds that the Veteran's eczema more nearly approximated the criteria for a 10 percent evaluation, and no higher from May 22, 1971.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the manifestations of the Veteran's skin disorder are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The rating criteria in effect at the time of the Veteran's original claim were not inadequate and, in fact, are more advantageous than the current rating criteria.  The schedular rating criteria used to evaluate the Veteran's skin disorder adequately contemplates the degree of impairment caused by his disability, and provides for a higher rating with more severe findings.  In view of this, referral of this case for extraschedular consideration is not in order.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  While the Veteran's skin disease causes some functional limitations during flare-ups or when his skin rash is active, the objective findings of record did not show or otherwise suggest that his eczema precluded substantially gainful employment.  His skin disorder has been well controlled with medication and did not cause more than slight, if any, impairment.  The Veteran worked for over 35 years in various jobs after service, including as a security guard at a hospital and reportedly retired when he was eligible for Social Security.  (See April 2011 VA examination report).  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, is denied.  

Service connection for retinopathy, claimed as secondary to service-connected diabetes mellitus, is denied.  

An initial (increased) evaluation to 10 percent, and no higher, for eczema is granted from May 22, 1971, subject to VA regulations concerning the payment of monetary benefits.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


